                          Case 1:17-cr-00634-NRB Document 83 Filed 11/20/20 Page 1 of 8
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 1



                                          UNITED STATES DISTRICT COURT
                                                      Southern District
                                                     __________         of New
                                                                  District      York
                                                                            of __________
                                                                          )
              UNITED STATES OF AMERICA                                    )         JUDGMENT IN A CRIMINAL CASE
                         v.                                               )
                          Craig Roffman                                   )
                                                                          )         Case Number: S1 -17cr634
                                                                          )         USM Number: 79554-054
                                                                          )
                                                                          )          Patrick Joyce
                                                                          )         Defendant’s Attorney
THE DEFENDANT:
✔ pleaded guilty to count(s)
G                                     1 of the superseding information
G pleaded nolo contendere to count(s)
   which was accepted by the court.
G was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                         Offense Ended               Count
18 USC 2252A(a)(5)(B)             Possession of Child Pornography                                            7/20/2020              1

18 USC 2252A(b)(2)

18 USC 3147, and 2

       The defendant is sentenced as provided in pages 2 through                8          of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
G The defendant has been found not guilty on count(s)
✔ Count(s)
G                The underlying indictment              ✔ is
                                                        G         G are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                                           11/12/2020
                                                                         Date of Imposition of Judgment




                                                                         Signature of Judge




                                                                                              Hon. Naomi Reice Buchwald, USDJ
                                                                         Name and Title of Judge


                                                                                                           11/19/2020
                                                                         Date
                          Case 1:17-cr-00634-NRB Document 83 Filed 11/20/20 Page 2 of 8
AO 245B (Rev. 09/19) Judgment in Criminal Case
                     Sheet 2 — Imprisonment

                                                                                                   Judgment — Page      2       of   8
 DEFENDANT: Craig Roffman
 CASE NUMBER: S1 -17cr634

                                                          IMPRISONMENT
           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:
  120 months




      ✔ The court makes the following recommendations to the Bureau of Prisons:
      G
           The Court recommends that Mr. Roffman be housed in a facility with resources to address numerous and serious
           diagnosed psychological issues. If appropriate, defense counsel suggested FCI Allenwood or FCI Loretto to facilitate
           family visits.



      G The defendant is remanded to the custody of the United States Marshal.

      G The defendant shall surrender to the United States Marshal for this district:
          G at                                   G a.m.      G p.m.         on                                              .

          G as notified by the United States Marshal.

      G The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
          G before 2 p.m. on                                            .

          G as notified by the United States Marshal.
          G as notified by the Probation or Pretrial Services Office.


                                                                RETURN
 I have executed this judgment as follows:




          Defendant delivered on                                                        to

 at                                               , with a certified copy of this judgment.



                                                                                                 UNITED STATES MARSHAL


                                                                        By
                                                                                              DEPUTY UNITED STATES MARSHAL
                          Case 1:17-cr-00634-NRB Document 83 Filed 11/20/20 Page 3 of 8
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3 — Supervised Release
                                                                                                      Judgment—Page     3     of       8
DEFENDANT: Craig Roffman
CASE NUMBER: S1 -17cr634
                                                       SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:
 5 years




                                                      MANDATORY CONDITIONS
1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
            G The above drug testing condition is suspended, based on the court's determination that you
                pose a low risk of future substance abuse. (check if applicable)
4.    G  You   must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
         restitution. (check if applicable)
5.    G You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.    G✔ You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
         directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
         reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.    G You must participate in an approved program for domestic violence. (check if applicable)
You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                         Case 1:17-cr-00634-NRB Document 83 Filed 11/20/20 Page 4 of 8
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3A — Supervised Release
                                                                                               Judgment—Page         4        of         8
DEFENDANT: Craig Roffman
CASE NUMBER: S1 -17cr634

                                       STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
      frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                    Date
                         Case 1:17-cr-00634-NRB Document 83 Filed 11/20/20 Page 5 of 8
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3D — Supervised Release
                                                                                             Judgment—Page    5     of        8
DEFENDANT: Craig Roffman
CASE NUMBER: S1 -17cr634

                                         SPECIAL CONDITIONS OF SUPERVISION
 You shall undergo a sex-offense-specific evaluation and participate in an outpatient sex offender treatment and/or
 outpatient mental health treatment program approved by the U.S. Probation Office. You shall abide by all rules,
 requirements, and conditions of the sex offender treatment program(s), including submission to polygraph testing and
 refraining from accessing websites, chatrooms, instant messaging, or social networking sites to the extent that the sex
 offender treatment and/or mental health treatment program determines that such access would be detrimental to your
 ongoing treatment. You will not view, access, possess, and/or download any pornography involving adults unless
 approved by the sex-offender specific treatment provider. You must waive your right of confidentiality in any records for
 mental health assessment and treatment imposed as a consequence of this judgment to allow the U.S. Probation Office to
 review the course of treatment and progress with the treatment provider. You must contribute to the cost of services
 rendered based on your ability to pay and the availability of third-party payments. The Court authorizes the release of
 available psychological and psychiatric evaluations and reports to the sex offender treatment provider and/or mental health
 treatment provider.

 You shall permit the U.S. Probation Office to install any application or software that allows it to survey and/or monitor all
 activity on any computer(s), automated service(s), or connected devices that you will use during the term of supervision
 and that can access the internet (collectively, the "Devices"), and the U.S. Probation Office is authorized to install such
 applications or software. Tampering with or circumventing the U.S. Probation Office's monitoring capabilities is prohibited.
 To ensure compliance with the computer monitoring condition, you must allow the probation officer to conduct initial and
 periodic unannounced examinations of any Device(s) that are subject to monitoring. You must notify any other people who
 use the Device(s) that it is subject to examination pursuant to this condition. You must provide the U.S. Probation Office
 advance notification of planned use of any Device(s), and will not use any Device(s) without approval until compatibility
 (i.e., software, operating system, email, web-browser) is determined and installation is completed. Applications for your
 Device(s) shall be approved by the U.S. Probation Office once the Probation Office ensures compatibility with the
 surveillance/monitoring application or software. Websites, chatrooms, messaging, and social networking sites shall be
 accessed via the Device(s) web browser unless otherwise authorized. You will not create or access any internet service
 provider account or other online service using someone else's account, name, designation or alias. You will not utilize any
 peer-to-peer and/or file sharing applications without the prior approval of your probation officer. The use of any Device(s) in
 the course of employment will be subject to monitoring or restriction as permitted by the employer.

 You are restricted from viewing, accessing, possessing, and/or downloading any sexually explicit material involving minors,
 including those created via the method of morphing or other image creation format. You will not view or possess any
 "visual depiction" (as defined in 18 USC 2256), including any photograph, film, video, picture, or computer-generated
 image or picture, whether made or produced by electronic, mechanical, or other means, of "sexually explicit conduct" by a
 minor under the age of 18.

 You will not access any websites, chatrooms, instant messaging, or social networking sites where your criminal
 history-including this conviction-would render such access in violation of the terms of service of that website, chatroom,
 instant messaging, or social networking site.

 You must not have deliberate contact with any child under 18 years of age, unless approved by the U.S. Probation Office.
 You must not loiter within 100 feet of places regularly frequented by children under the age of 18, such as schoolyards,
 playgrounds, and arcades. You must not view and/or access any web profile of users under the age of 18. This includes,
 but is not limited to, social networking websites, community portals, chat rooms or other online environment
 (audio/visual/messaging), etc. which allows for real time interaction with other users, without prior approval from your
 probation officer.

 You shall submit your person, and any property, residence, vehicle, papers, computer, other electronic communication,
 data storage devices, cloud storage or media, and effects to a search by any United States Probation Officer, and if
 needed, with the assistance of any law enforcement. The search is to be conducted when there is reasonable suspicion
 concerning violation of a condition of supervision or unlawful conduct by the person being supervised. Failure to submit to
 a search may be grounds for revocation of release. You shall warn any other occupants that the premises may be subject
 to searches pursuant to this condition. Any search shall be conducted at a reasonable time and in a reasonable manner.
                          Case 1:17-cr-00634-NRB Document 83 Filed 11/20/20 Page 6 of 8
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 5 — Criminal Monetary Penalties
                                                                                                    Judgment — Page       6    of         8
 DEFENDANT: Craig Roffman
 CASE NUMBER: S1 -17cr634
                                               CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                    Assessment            5HVWLWXWLRQ        )LQH                 $9$$$VVHVVPHQW             -97$$VVHVVPHQW
 TOTALS           $ 5,100.00                $                      $                      $                           $


 G The determination of restitution is deferred until                     . An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such determination.

 G The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                                 Total Loss***              Restitution Ordered         Priority or Percentage




 TOTALS                               $                         0.00            $                   0.00


 G     Restitution amount ordered pursuant to plea agreement $

 G     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 ✔
 G     The court determined that the defendant does not have the ability to pay interest and it is ordered that:
       ✔ the interest requirement is waived for the
       G                                                       ✔ fine
                                                               G         G restitution.
       G the interest requirement for the           G fine      G restitution is modified as follows:

 * Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
 ** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 *** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
 or after September 13, 1994, but before April 23, 1996.
                          Case 1:17-cr-00634-NRB Document 83 Filed 11/20/20 Page 7 of 8
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 6 — Schedule of Payments

                                                                                                               Judgment — Page      7      of      8
 DEFENDANT: Craig Roffman
 CASE NUMBER: S1 -17cr634

                                                        SCHEDULE OF PAYMENTS

 Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

 A          Lump sum payment of $                               due immediately, balance due

            G     not later than                                    , or
            G     in accordance with     G C,       G D,       G E, or         G F below; or
 B    G Payment to begin immediately (may be combined with                   G C,        G D, or       G F below); or
 C    G Payment in equal                             (e.g., weekly, monthly, quarterly) installments of $                 over a period of
                           (e.g., months or years), to commence                       (e.g., 30 or 60 days) after the date of this judgment; or

 D    G Payment in equal                             (e.g., weekly, monthly, quarterly) installments of $                 over a period of
                           (e.g., months or years), to commence                       (e.g., 30 or 60 days) after release from imprisonment to a
            term of supervision; or

 E    ✔ Payment during the term of supervised release will commence within
      G                                                                           60 days       (e.g., 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

 F    G Special instructions regarding the payment of criminal monetary penalties:




 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
 the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate
 Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



 G Joint and Several
      Case Number
      Defendant and Co-Defendant Names                                                     Joint and Several                Corresponding Payee,
      (including defendant number)                         Total Amount                         Amount                          if appropriate




 G The defendant shall pay the cost of prosecution.
 G The defendant shall pay the following court cost(s):
 G The defendant shall forfeit the defendant’s interest in the following property to the United States:


 Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment,
 (5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of
 prosecution and court costs.
                         Case 1:17-cr-00634-NRB Document 83 Filed 11/20/20 Page 8 of 8
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 6B — Schedule of Payments
                                                                                         Judgment—Page    8    of      8
DEFENDANT: Craig Roffman
CASE NUMBER: S1 -17cr634

                                            ADDITIONAL FORFEITED PROPERTY
   • A Dell Inspiron Laptop with service tag 7Q85TP1, seized from the defendant’s residence by the Federal Bureau of
   Investigation (“FBI”) on or about September 14, 2017;
   • A silver Dell Inspiron Laptop with service tag G3SCXD1, seized from the defendant’s residence by the FBI on or about
   September 14, 2017;
   • An iPhone with the IMEI number 354390064485409, seized from the defendant’s residence by the FBI on or about
   September 14, 2017;
   • An iPhone with the IMEI number 354444061359057, seized from the defendant’s residence by the FBI on or about
   September 14, 2017;
   • An iPhone with the IMEI number 013897001013419, seized from the defendant’s residence by the FBI on or about
   September 14, 2017;
   • An iPhone with the IMEI number 13437003022976, seized from the defendant’s residence by the FBI on or about
   September 14, 2017;
   • An iPhone with the IMEI number 013790006557970, seized from the defendant’s residence by the FBI on or about
   September 14, 2017;
   • An iPhone with the IMEI number 352002068575380, seized from the defendant’s residence by the FBI on or about
   September 14, 2017;
   • A thumb drive with black broken casing, seized from the defendant’s residence by the FBI on or about September 14,
   2017;
   • A black SanDisk 16GB thumb drive, seized from the defendant’s residence by the FBI on or about September 14,
   2017;
   • A Samsung J7 Crown phone, seized from the defendant’s residence by the FBI on or about July 2, 2020; and
   • A black UMX phone, seized from the defendant’s residence by the FBI on or about July 2, 2020
